DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-12 were originally pending in this application all of which were then canceled and claims 13-23 were added in the preliminary amendments filed concurrently with the original filing of the application on 10/9/2020. Thus, claims 13-23 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).
Examiner’s Note
	Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations with the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to the Applicant’s definition which is not specifically set forth in the claims.
Information Disclosure Statements
The Information Disclosure Statement (IDS) filed on 10/09/2020 has been acknowledged.
Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for Measuring Passenger Physical and Mental States to Optimize Autonomously Driving Passenger Transport Vehicle Behavior.

Status of Application
Claims 13-23 are pending. None of the proposed claims are allowed or contain allowable subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device” in Claim 22.
Claim limitations: “A device configured to control an autonomously driving passenger transport vehicle, the device configured to: ascertaining a passenger situation; and adapt a driving behavior of the passenger transport vehicle to the ascertained passenger situation.” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language: without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specifications, the applicant describes the structure and function of the device as follows: “A device may presently be understood to mean an electrical device which processes sensor signals and outputs control and/or data signals as a function thereof. The device may include an interface which may be designed as hardware and/or software.” [Specification Page 8, Lines 23-29]
Therefore the “device” has been interpreted as any combination of software loaded on a computer that is capable of performing the functions that the applicant has recited in their disclosure outlined above. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-23 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize several instances of indefinite terminology that makes it difficult to establish the scope of the claimed invention. These instances include:
A passenger situation, which could entail merely the passenger’s presence or could be used to define an action they’re performing such as eating, drinking, sleeping, etc.
A physical state, which could be defined any number of physiological responses such as, is the passenger intoxicated, are they sick/injured, are they sleepy, etc.
A mental state, which can also be defined by any number of physiological responses such as, is the passenger anxious/nervous, are they in a rush to get to their destination, are they happy, etc.
Therefore, due to this lack of specificity, claims 13-23 fail to recite the metes and bounds of the claimed invention, and as a result the examiner has interpreted the passenger situation, physical state and mental state as any physiological response/behavior that the passenger could exhibit while in the vehicle. 

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are: how the software/computer “take into consideration” the physical, mental and positional states of the passengers as well as the passenger situation. The terminology “takes into consideration” is indefinite as it does not explicitly show how the applicant’s claimed invention utilizes the information gathered by the vehicle in order to make decisions pertaining to the vehicle’s driving behavior.

Regarding claims 14 and 20, the use of successive “and/or” may render the claims indefinite as it is not clear if one limitation is required or both. For the sake of compact prosecution, the Examiner may construe the claim broadly to include either “comfort” or “safety” and either “speed” or “efficiency” in claim 14 and either “physical state,” “positional state” or “mental state” of each individual passenger in claim 20 limitations. This ambiguity may be remedied, for example, by replacing “and/or” with “at least one of.” (see Ex Parte Gross, PTAB 2014). Generally speaking, it may be ok to use “and/or” as long as it does not result in ambiguity, for example when there is only one occurrence (e.g. X and/or Y means either “X and Y” or “X or Y” with the broadest reasonable interpretation being the latter).  In this case, since there is a multiple combination, the BRI is not readily apparent thus rendering the claims indefinite and rejectable under 112b.

Claim limitation “A device configured to control an autonomously driving passenger transport vehicle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the “controlling an autonomously driving passenger transport vehicle”.  The use of the term “device” is not adequate structure for performing “controlling an autonomously driving passenger transport vehicle” because it does not describe a particular structure for performing the function as would be recognized by those of ordinary skill in the art. This function can be performed by many different combinations of hardware and software, for example a controller that can initiate automatic steering and braking or a purely software-based solution in which a vehicle follows a pre-determined route. The specification does not provide sufficient detail such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant provides a flow chart in Figure 2 as well as recites use of a computer with a program in order to achieve the claimed function, but does not provide sufficient written description of how these work in conjunction in order to achieve the claimed functions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 13, 22 and 23 are directed toward a method, system and a non-transitory computer readable medium, respectively. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 13, 22 and 23 are directed to an abstract idea of “ascertaining a passenger situation” and “taking them it into consideration” in order to “adapt a driving behavior” for an autonomous vehicle.  More specifically, the claims recite receiving sensor/camera data to ascertain the passenger situation (data collection), determining the positional, physical and mental states of the passengers (judgment) and evaluating the data to determine suitable driving behavior for an autonomous vehicle (observation, judgment, opinion); which falls within the “Mental Processes” grouping of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a generic computer, i.e., “one or more data processors,” and there are no further limitations or structural elements, it can clearly be seen that the abstract idea of determining safety events for an autonomous vehicle is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. 
Thus, since claims 13, 22 and 23 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
            Dependent claims 14-21 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 14-21 are also rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-18 and 20-23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Myers et al. (United States Patent Publication 2018/0074495 A1), referenced as Myers moving forward.

With respect to Claim 13, Myers discloses: “A method for controlling an autonomously driving passenger transport vehicle, the method comprising the following steps: ascertaining a passenger situation; and adapting a driving behavior of the passenger transport vehicle to the ascertained passenger situation.” [Myers, Figures 6A & 6B, ¶:0002, 0019-0022]

With respect to Claim 14, Myers discloses: “The method as recited in claim 13, wherein: in a first passenger situation, a first autonomous driving behavior is implemented, the first autonomous driving behavior being configured in such a way that a comfort and/or the safety of a passenger is optimized; and in a second passenger situation, a second autonomous driving behavior is implemented, the second autonomous driving behavior being configured in such a way that a speed and/or efficiency of the advancement of the passenger transport vehicle is optimized.” [Myers, ¶: 0044-0045]

With respect to Claim 15, Myers discloses: " The method as recited in claim 13, wherein the ascertainment of the passenger situation takes place taking at least one piece of information with respect to a passenger cabin of the passenger transport vehicle into consideration." [Myers, ¶:0028, 0045]

With respect to Claim 16, Myers discloses: “The method as recited in claim 13, wherein the ascertainment of the passenger situation takes into consideration whether at least one passenger is present in the passenger cabin.” [Myers, ¶: 0039-0040]

With respect to Claim 17, Myers discloses: “The method as recited in claim 13, wherein the ascertainment of the passenger situation takes into consideration in what position a passenger is situated.” [Myers, ¶:0030, 0034, 0045]

With respect to Claim 18, Myers discloses: “The method as recited in claim 13, wherein the ascertainment of the passenger situation takes into consideration a physical state of a passenger.” [Myers, ¶:0028, 0044-0045]

With respect to Claim 20, Myers discloses: “The method as recited in claim 13, wherein the ascertainment of the passenger situation takes all passengers into consideration including a physical state and/or a positional state and/or mental state, of each individual passenger.” [Myers, ¶:0034]

With respect to Claim 21, Myers discloses: “The method as recited in claim 13, wherein the ascertainment of the passenger situation takes place in an automated manner.” [Myers, ¶:0020, 0025, 0028]

With respect to Claim 22, Myers discloses: “A device configured to control an autonomously driving passenger transport vehicle, the device configure to: ascertaining a passenger situation; and adapt a driving behavior of the passenger transport vehicle to the ascertained passenger situation.” [Myers, Figures 6A & 6B, ¶:0002, 0019-0022]

With respect to Claim 23, Myers discloses: “A non-transitory machine-readable memory medium on which is stored a computer program for controlling an autonomously driving passenger transport vehicle, the computer program, when executed by a computer, causing the computer to perform the following steps: ascertaining a passenger situation; and adapting a driving behavior of the passenger transport vehicle to the ascertained passenger situation.” [Myers, Figure 2, ¶:0011-0015, 0017-0018]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 19 is rejected under 35 USC 103 as being unpatentable over Myers et al. in view of Gordon et al. (United States Patent Publication 2017/0057507 A1), referenced as Gordon moving forward. 
With respect to Claim 19, while Myers discloses “The method as recited in claim 13,” [see above 102 rejection]. Myers does not specifically state “wherein the ascertainment of the passenger situation takes into consideration a mental state of a passenger.”
Gordon, which is also a self-driving vehicle control system, teaches “wherein the ascertainment of the passenger situation takes into consideration a mental state of a passenger.” [Gordon, 0021-0026]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Myers to incorporate the mental/emotional state descriptor as taught by Gordon. By combining these two inventions, the outcome is a vehicle control system that is more robust in its ability to determine the physiological state of the passengers. Doing so, allows the vehicle to more accurately modify its driving behavior to ensure the safest possible trip for the vehicle occupants.

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Gordon et al. (United States Patent Publication 2018/0187460 A1) teaches a control system for a self-driving vehicle that performs a passenger context assessment to determine when to perform certain functions.
Takagi et al.  (United States Patent Publication 2020/0207368 A1) teaches a control system for determining the ideal travel path and speed based on the presence of vehicle occupants.
Salter et al.  (United States Patent Publication 2020/0353936 A1) teaches a control system for a passenger transport vehicle that performs virtual soothing of passengers based on a measured physiological response.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI N BEDEWI whose telephone number is (571)272-5753. The examiner can normally be reached Monday - Thursday - 6:00 am - 11:00 am & 12:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.N.B./Examiner, Art Unit 3669    
10/11/2022

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669